DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending; 
Claims 1-18 are original; claims 19-20 are withdrawn;
Claims 1-18 are rejected herein.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case. 
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-18) in the reply filed on 11/02/2022 is acknowledged.
The requirement is deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “rigid” in claims 6 and 15 renders the claim indefinite because anything would flex if enough pressure is applied.
The recitation of claim 8 and 17 wherein “may” renders the claim indefinite because it is unclear whether the platform can or cannot extend.
Dependent claims not cited above are rejected based on their respective dependencies.
Appropriate correction/explanation is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Broyles (U.S. Pat. Pub. No. 20210378406 A1) in view of Citro (U.S. Pat. No. 2547924).
Note: provisional application No. 62/856813 of reference Broyles was filed on 04/08/2021 which fully supports the citations.
	Regarding claim 1, Broyles teaches a portable headrest assembly adapted to support a padded assembly comprising:
a foldable, substantially planar, U-shaped platform assembly (Broyles; 112) with a top surface, a bottom surface, and an open proximal end, the U-shaped platform assembly adapted to support the padded assembly (Broyles; 110) and a user's head;
a foldable, portable stand assembly (Broyles; 130, 150) with a central support assembly (Broyles; 150) having a distal end pivotally coupled to at least three laterally extendable leg assemblies (Broyles; 154), a proximal end of the central support assembly adapted to support the foldable, substantially planar, U-shaped platform assembly in a freestanding position;
a telescoping rod assembly (Broyles; 130) disposed through the central support assembly of the portable stand assembly with a top end portion and a bottom end portion, the top end portion coupled to a longitudinally rotatable joint assembly (Broyles; 120), the longitudinally rotatable joint assembly coupled to the bottom surface of the U-shaped platform assembly; and
 	at least one first tightener and loosener assembly (Broyles; 140) the telescoping rod assembly, and at least one second tightener and loosener assembly (Broyles; B1 see annotated figure below) disposed through the longitudinally rotatable joint assembly, the at least one first tightener and loosener assembly and the at least one second tightener and loosener assembly adapted to change and maintain a selected height and angle of the U-shaped platform assembly.
 	However, Broyles does not explicitly teach the first tightener and loosener assembly circumscribing the telescoping rod assembly. Citro teaches the at least one first tightener and loosener assembly (Citro; 16) circumscribing the telescoping rod assembly. Broyles and Citro are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Broyles having the tightener and loosener assembly as disclosed by Citro. The motivation would have been to provide appropriate strength during the retention. Therefore, it would have been obvious to modify Broyles as specified in claim 1.
  	Note: In light of the disclosure, the Examiner has interpreted the term “circumscribing” as “to surround”.

    PNG
    media_image1.png
    358
    298
    media_image1.png
    Greyscale

Regarding claim 7, Broyles teaches wherein the telescoping rod assembly (Broyles; 130) is adapted to provide an added support member for weight disposed on the U-shaped platform assembly when in at least one of a retracted state or when in a three laterally extendable leg assemblies are laterally extended [capable/intended use].
Regarding claim 8, Broyles teaches the telescoping rod assembly and a distal portion of the U-shaped platform assembly. However, Broyles does not explicitly teach the U-shaped platform assembly may extend up to about 11 inches. The Examiner notes that it would have been an obvious matter of design choice to provide the platform assembly that extends up to 11 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation would have been to provide the desired height.
	Regarding claim 9, Broyles teaches the U-shaped platform assembly can be detached and folded. 
 	However, Broyles does not explicitly teach the U-shaped platform assembly can be folded to dimensions of about 10.5 inches, by 7.0 inches, by .75 inches and the stand assembly retracted to about 7.5 inches in length. The Examiner notes that it would have been an obvious matter of design choice to make the U-shaped platform assembly that can be detached and folded to dimension of about 10.5 inches, by 7.0 inches, by .75 inches and the stand assembly retracted to about 7.5 inches in length, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation would have been to make the invention compact in design for shipping purposes.
Claims 10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Broyles (U.S. Pat. Pub. No. 20210378406 A1) in view of Citro (U.S. Pat. No. 2547924) and further in view Buono (U.S. Pat. No. 20030057749 A1).
	Regarding claim 10, Broyles teaches A portable headrest assembly adapted to support a padded assembly comprising:
 	a foldable, substantially planar, detachable U-shaped platform assembly (Broyles; 112) with a top surface, a bottom surface, and an open proximal end, the U-shaped platform assembly adapted to support the padded assembly (Broyles; 110) and a user's head;
 	a foldable, portable stand assembly (Broyles; 130, 150) with a central support assembly (Broyles; 150) having a distal end pivotally coupled to at least three laterally extendable leg assemblies (Broyles; 154), a proximal end of the central support assembly adapted to support the foldable, substantially planar, U-shaped platform assembly in a freestanding position;
 	a telescoping rod assembly (Broyles; 130) disposed through the central support assembly of the portable stand assembly with a top end portion and a bottom end portion, the top end portion coupled to a longitudinally rotatable joint assembly (Broyles; 120), the longitudinally rotatable joint assembly coupled to the bottom surface of the U-shaped platform assembly;
 	at least one first tightener and loosener assembly (Broyles; 130) the telescoping rod assembly, and at least one second tightener and loosener assembly (Broyles; 140) disposed through the longitudinally rotatable joint assembly, the at least one first tightener and loosener assembly and the at least one second tightener and loosener assembly adapted to change and maintain the optimal height and angle of the U-shaped platform assembly.
 	However, Broyles does not explicitly teach the first tightener and loosener assembly circumscribing the telescoping rod assembly. Citro teaches the at least one first tightener and loosener assembly (Citro; 16) circumscribing the telescoping rod assembly. Broyles and Citro are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Broyles having the tightener and loosener assembly as disclosed by Citro. The motivation would have been to provide appropriate strength during the retention.
 	Furthermore, Broyles as modified does not teach a universal connecting member. Buono teaches at least one or more of a universal connecting member (Buono; 56) adapted to secure at least one or more of a camera and microphone.
Broyles and Citro are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the universal connecting member with the invention of Broyles. The motivation would have been to make the product capable of holding other objects. Therefore, it would have been obvious to modify Broyles as specified in claim 10.
 	Regarding claim 16, Broyles teaches the telescoping rod assembly (Broyles; 130) is adapted to provide an added support member for weight disposed on the U-shaped platform assembly when in one of a retracted state or when the at least three laterally extendable leg assemblies are laterally extended.
Regarding claim 17, Broyles teaches the telescoping rod assembly and a distal portion of the U-shaped platform assembly. However, Broyles does not explicitly teach the U-shaped platform assembly may extend up to about 11 inches. The Examiner notes that it would have been an obvious matter of design choice to provide the platform assembly that extends up to 11 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation would have been to provide the desired height.
Regarding claim 18, Broyles teaches the U-shaped platform assembly can be detached and folded. 
 	However, Broyles does not explicitly teach the U-shaped platform assembly can be folded to dimensions of about 10.5 inches, by 7.0 inches, by .75 inches and the stand assembly retracted to about 7.5 inches in length. The Examiner notes that it would have been an obvious matter of design choice to make the U-shaped platform assembly that can be detached and folded to dimension of about 10.5 inches, by 7.0 inches, by .75 inches and the stand assembly retracted to about 7.5 inches in length, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation would have been to make the invention compact in design for shipping purposes.
Allowable Subject Matter
Claims 2-5, 11-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631